Name: Commission Regulation (EEC) No 1235/86 of 28 April 1986 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 112/ 14 Official Journal of the European Communities 29 . 4 . 86 COMMISSION REGULATION (EEC) No 1235/86 of 28 April 1986 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3789/85 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Regulation (EEC) No 3649/85 (3), as last amended by Regulation (EEC) No 874/86 (4) ; Whereas it follows from applying the detailed rules contained in amended Regulation (EEC) No 3649/85 to the quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 May 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7 . 1980, p. 1 . (2) OJ No L 367, 31 . 12 . 1985, p. 4 . (3) OJ No L 348 , 24 . 12 . 1985, p . 13 . 4) OJ No L 81 , 26 . 3 . 1986, p. 17 . 29 . 4. 86 Official Journal of the European Communities No L 112/ 15 ANNEX to the Commission Regulation of 28 April 1986 fixing the import levies on frozen sheep ­ meat and goatmeat (ECU/100 kg) CCT heading No Week No 18 from 5 to 11 May 1986 0 Week No 19 from 1 2 to 18 May 1986 (') Week No 20 from 1 9 to 25 May 1986 (') Week No 21 from 26 May to 1 June 1986 (') 02.01 A IV b) 1 162,865 159,843 1 54,960 150,085 2 114,006 111,890 108,472 105,060 3 179,152 175,827 170,456 165,094 4 211,725 207,796 201,448 195,111 5 aa) 211,725 207,796 201,448 195,111 bb) 296,414 290,914 282,027 273,155 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.